DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.

Claim Objections
Claim 13 is objected to because of the following informalities:  in lines 2-3, “the a respective” should be - - the respective - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-21 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The (first and second) anti-friction bearing limitations are new matter. Original specification paragraph [0031] discloses, “The bearings 400, 401 may be any suitable bearings such as linear bearings.” (emphasis added) There is no disclosure of “roller,” “ball,” “roller bearings,” or “ball bearings,” in the original specification. Exhibit A filed on 10 March 2021 shows that antifriction bearings are equivalent to roller bearings; however, “linear bearings” are not necessarily “roller bearings” or “antifriction bearings.” Roller, or antifriction bearings are a species of linear bearings. There are many different linear bearings. Further, in the disclosure of US 7,648,327, “A linear slide may be comprised of a linear bearing and a drive mechanism. By way of example only, the linear bearing may include a ball or air bearing.” (emphasis added) The disclosure of US 7,648,327 provides further evidence that a linear bearing does not necessarily include a ball/roller, or be a ball/roller bearing. Linear bearings as disclosed in original specification paragraph [0031] of the current application are not inherently ball, roller, or antifriction bearings.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1-2, 6, 12-13, 18, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonora et al. (US 7,648,327) (“Bonora”).

    PNG
    media_image1.png
    1144
    833
    media_image1.png
    Greyscale

Claim 1: a frame (FIG. 19, at leader 400); a drive section connected to the frame, the drive section having at least one drive axis (410 for moving along 412; 362 for rotation); at least two arms (406/408) each having at least one end effector configured for holding a substrate (402/404), each of the at least two arms being connected to the drive section by a respective transmission link (416/418) and having at least one degree of freedom axis effecting extension and retraction of the at least one end effector with respect to a respective one of the at least two arms (FIG. 19 shows each end effector with respective extension and retraction); and an anti-friction bearing for each end effector of the at least two arms (paragraph [0087], linear bearing may include a ball bearing; at least 400 of FIG. 19 shown in FIG. 10), each anti-friction bearing being connected to the frame and a respective one of the at least one end effector so as to support respective end effector loading on the anti-friction bearing, each anti-friction bearing defining and coinciding with a single guideway that defines a different degree of freedom of the at least one degree of freedom axis for each of the different respective one of the at 
Claim 2: wherein the anti-friction bearing comprises a linear bearing (paragraph [0087], “linear bearing”);
Claim 6: wherein the drive section is a coaxial drive section (410 are coaxial with each end effector);
Claim 12: wherein each of the at least two arms is supported by the respective transmission link (FIG. 19);
Claim 13: wherein the at least two arms is supported by the a [sic] respective anti-friction bearing independent of the respective transmission link (FIG. 19);
Claim 18: wherein the drive section includes a tri-axis drive (two linear and one rotation);
Claim 37: a frame (FIG. 19, at leader 400); a drive section connected to the frame, the drive section having at least one drive axis (410 for moving along 412; 362 for rotation); a first arm having a first end effector configured for holding a substrate (402/406); a second arm having a second end effector configured for holding a substrate (404/408), the first arm and the second arm being connected to the drive section by a transmission link (416/418) movably joined to each different first arm and second arm so that the transmission link and each different first arm and second arm move relative to each other and the first arm has at least a first axis having one degree of freedom effecting extension and retraction of the first end effector with respect to the first arm, and the second arm has at least a second axis having one degree of freedom effecting extension and retraction of the second end effector .

Claim Rejections - 35 USC § 103
Claims 3-5, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora in view of Minami et al. (US 2010/0111649; FIG. 8A/8C) (“Minami”). Bonora discloses all the limitations of the claims as discussed above. 
Bonora does not directly show:
Claim 3: wherein the transmission link comprises a bi-axially rigid link;
Claim 4: wherein at least one pivoting link connects the bi-axially rigid link to a respective one of the at least two arms, where the at least one pivoting link is pivotally coupled to the bi- axially rigid link;
Claim 5: wherein each of the at last one two arm arms includes a pivot joint connecting the respective one of the at least one two arm arms to the transmission link and a linearly released joint configured to effect linear movement of the end effector along the at least one degree of freedom;
Claim 14: wherein the transmission link includes a rigid elbow;

Claim 20: wherein the at least two arms comprises dual arms where each arm includes a drive axis for independently extending and retracting a respective arm.

Minami shows a similar device having:
Claim 3: wherein the transmission link comprises a bi-axially rigid link (203/207 have two pivot axes each);
Claim 4: wherein at least one pivoting link connects the bi-axially rigid link to a respective one of the at least two arms (arms 205 in Minami), where the at least one pivoting link is pivotally coupled to the bi- axially rigid link (203/207 in Minami; Bonora discloses the two arms);
Claim 5: wherein each of the at last one two arm arms includes a pivot joint (joint between 205/207) connecting the respective one of the at least one two arm arms to the transmission link and a linearly released joint (between 204/205) configured to effect linear movement of the end effector along the at least one degree of freedom (204/etc. provides linear movement as claimed);
Claim 14: wherein the transmission link includes a rigid elbow (FIG. 8A, curve at end where 203/207 meet);
Claim 15: wherein the rigid elbow extends away from the end effector (FIG. 1, curve at end where 203/207 meet);
Claim 20: wherein the at least two arms comprises dual arms (203/207 of Minami; Bonora discloses the two arms) where each arm includes a drive axis for independently extending and retracting a respective arm;
for the purpose of reducing the influence of biasing load and moment load during the picking and placing of substrates. Therefore, it would have been obvious to a person having ordinary skill in the 
Claim 3: wherein the transmission link comprises a bi-axially rigid link;
Claim 4: wherein at least one pivoting link connects the bi-axially rigid link to a respective one of the at least two arms, where the at least one pivoting link is pivotally coupled to the bi- axially rigid link;
Claim 5: wherein each of the at last one two arm arms includes a pivot joint connecting the respective one of the at least one two arm arms to the transmission link and a linearly released joint configured to effect linear movement of the end effector along the at least one degree of freedom;
Claim 14: wherein the transmission link includes a rigid elbow;
Claim 15: wherein the rigid elbow extends away from the end effector;
Claim 20: wherein the at least two arms comprises dual arms where each arm includes a drive axis for independently extending and retracting a respective arm;
for the purpose of reducing the influence of biasing load and moment load during the picking and placing of substrates.

Claims 7-11, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora in view of Hofmeister et al. (US 2009/0087288; FIG. 5A-5D; paragraph [0074]; this reference is cited as 12/117,415 in the current application’s original specification paragraph [0038]) (“Hofmeister”). Bonora discloses all the limitations of the claims as discussed above. 
Bonora does not directly show:
Claim 7: wherein the transmission link comprises a lost motion switch coupled to two arms of the at least one two arm arms and configured so that the end effector of one of the two arms extends while the end effector of another of the two arms remains retracted;
lost motion switch comprises a crank member (48) torqued by the drive section where the crank member is connected to at least one respective arm by a respective drive link;
Claim 9: wherein the at least two arms comprises dual arms connected to a common drive axis of the drive section, each arm having an end effector and a degree of freedom axis effecting extension and retraction of a respective end effector independent of the common drive axis;
Claim 10: wherein the dual arms have an opposing relationship so as to extend in opposite directions for picking and placing substrates;
Claim 11: wherein the dual arms extend in a common direction for picking and placing substrates;
Claim 14: wherein the transmission link includes a rigid elbow;
Claim 16: wherein an interior of the rigid elbow includes a pivot axis of another transmission link;
Claim 19: wherein the at least two arms comprises dual arms having a common pivot axis and being connected to a common drive axis of the tri-axis drive, the common drive axis being configured to rotate the dual arms as a unit about the pivot axis.

Hofmeister shows a similar device having:
Claim 7: wherein the transmission link comprises a lost motion switch (48) coupled to two arms of the at least one two arm arms and configured so that the end effector of one of the two arms extends while the end effector of another of the two arms remains retracted (FIG. 5A-5D);
Claim 8: wherein the lost motion switch comprises a crank member (48) torqued by the drive section where the crank member is connected to at least one respective arm by a respective drive link (62/64/66/68 positions; see Claim 26, “having a drive link and a crank link”);

Claim 10: wherein the dual arms have an opposing relationship so as to extend in opposite directions for picking and placing substrates (FIG. 5A-5D; via 48);
Claim 11: wherein the dual arms extend in a common direction for picking and placing substrates (FIG. 5A-5D; via 48; right-left direction in FIG. 5A);
Claim 14: wherein the transmission link includes a rigid elbow (elbow is an end of the link);
Claim 16: wherein an interior of the rigid elbow includes a pivot axis of another transmission link (interior of elbow is at connection in FIG. 5A with another link);
Claim 19: wherein the at least two arms comprises dual arms having a common pivot axis (connection with 48 in center of FIG. 5A) and being connected to a common drive axis of the tri-axis drive, the common drive axis being configured to rotate the dual arms as a unit about the pivot axis (paragraph [0076] discloses rotating the dual arms);
for the purpose of reducing the influence of biasing load and moment load during the picking and placing of substrates. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonora as taught by Hofmeister and include Hofmeister’s similar device having:
Claim 7: wherein the transmission link comprises a lost motion switch coupled to two arms of the at least one two arm arms and configured so that the end effector of one of the two arms extends while the end effector of another of the two arms remains retracted;
Claim 8: wherein the lost motion switch comprises a crank member torqued by the drive section where the crank member is connected to at least one respective arm by a respective drive link;

Claim 10: wherein the dual arms have an opposing relationship so as to extend in opposite directions for picking and placing substrates;
Claim 11: wherein the dual arms extend in a common direction for picking and placing substrates;
Claim 14: wherein the transmission link includes a rigid elbow;
Claim 16: wherein an interior of the rigid elbow includes a pivot axis of another transmission link;
Claim 19: wherein the at least two arms comprises dual arms having a common pivot axis and being connected to a common drive axis of the tri-axis drive, the common drive axis being configured to rotate the dual arms as a unit about the pivot axis;
for the purpose of reducing the influence of biasing load and moment load during the picking and placing of substrates.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora in view of Minami. Bonora discloses all the limitations of the claims as discussed above. 
Bonora does not directly show:
Claim 17: wherein a transmission stiffness of the transmission link defines sub-25 micron definition of end effector movement effecting sub-25 micron repeatability of placement of a substrate held on the end effector at a substrate holding location.
Minami shows a similar device having:
repeatability of placement of a substrate held on the end effector at a substrate holding location (see below for a detailed explanation);
for the purpose of reducing the influence of biasing load and moment load during the repeated picking and placing of substrates. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonora as taught by Minami and include Minami’s similar device having:
for the purpose of reducing the influence of biasing load and moment load during the repeated picking and placing of substrates.

Bonora teaches transmission link 416/418 as discussed above. Bonora does not specifically discloses that a transmission stiffness of the transmission link defines sub-25 micron definition of end effector movement effecting sub-25 micron repeatability of placement of a substrate held on the end effector at a substrate holding location; however, Minami further teaches bi-axially rigid links 203/207.
In the current application, original specification paragraph [0041] the transmission links provide the sub-25 micron definition of end effector movement effecting sub-25 micron repeatability of placement of a substrate held on the end effector at a substrate holding location. This repeatability value is the result of the structures involved, which here include the structures of Bonora in view of Minami for the purpose of reducing the influence of biasing load and moment load during the repeated picking and placing of substrates.
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonora by Minami such that a transmission stiffness of the transmission link defines sub-25 micron definition of end effector movement effecting sub-25 micron repeatability of placement of a substrate held on the end effector at In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp. 7-24, filed 10 March 2021, with respect to the indefinite and prior art rejections have been fully considered and are persuasive.  The indefinite and prior art rejections have been withdrawn. 
Applicant’s arguments, see pp. 7-24, filed 10 March 2021, with respect to the rejection(s) of claim(s) 1-21 under indefinite and prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bonora, Minami, and Hofmeister.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652